Citation Nr: 1536139	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for glomerulonephritis (kidney disability).

2.  Entitlement to an initial evaluation greater than 10 percent disabling for eczema prior to July 8, 2015, and greater than 60 percent since that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran had active service from February 1996 to September 2001 and from
February 2003 to February 2004.

This case came before the Board of Veterans' Appeals (Board) on appeal from May 2009, March 2011, and April 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  Original jurisdiction over this case is currently with the White River Junction, Vermont RO.

The May 2009 rating decision granted service connection for eczema with an initial noncompensable rating, effective October 8, 2015.  A March 2011 rating decision then granted an initial rating of 10 percent for eczema, effective October 17, 2008.    

An April 2011 rating decision denied service connection for a kidney disorder.  

In December 2011, the Veteran testified at an RO hearing.  In June 2013, the Veteran testified as to the service connection issue during a Board hearing via videoconference, in lieu of a personal hearing, before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  Transcripts of both hearings are included in the claims file.  In February 2014, the Board wrote to the Veteran offering him the opportunity to appear at another hearing before a VLJ who would participate in the final decision.  The Veteran was informed that, if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  The Veteran did not respond to the Board's letter.  Thus, another hearing is not required for this issue.  

In May 2014, the Board issued a decision that, in part, denied service connection for a kidney disability.  The Veteran appealed from this denial of service connection to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, pursuant to a Joint Motion for Remand by the parties, the Court vacated and remanded the Board's decision as to this issue. 

In May 2014, the Board also remanded the issues of entitlement to higher disability ratings for migraine headaches and for eczema in order to provide a Statement of the Case (SOC) due to receipt of a notice of disagreement for these issues.  Two separate SOCs were provided, one for each issue, in June 2014.  The Veteran submitted a timely substantive appeal later in June 2014, specifying that it was for the SOC regarding eczema; therefore, this issue returns to the Board.  The Veteran did not, however, submit a substantive appeal as to the rating for migraines and the issue was not certified to the Board; thus the Board will not adjudicate that issue.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014). 

In July 2015, the White River Junction RO granted a 60 percent rating for eczema, effective July 8, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2014 substantive appeal (VA Form 9) after receipt of a SOC for the rating for eczema, the Veteran requested a Board hearing via videoconference.  This hearing has not yet been scheduled, and the request has not been withdrawn; thus, a remand is needed to schedule the hearing.  38 C.F.R. §§ 20.700, 20.704 (2014).

With regard to a kidney disorder, the Joint Motion stated that the Board had failed to provide an adequate statement of reasons or bases as to whether the Veteran was entitled to compensation under 38 C.F.R. § 3.317 regarding presumptive illness for Persian Gulf War veterans.  There was also inadequate discussion as to whether service connection is warranted on a direct basis due to exposure to environmental hazards while serving in Iraq, or as secondary to the now service-connected lung disorder of sarcoidosis, or medications used to treat this disorder, which had been previously treated as tuberculosis.  The medical evidence is currently insufficient to decide these matters, and an addendum opinion is needed from the VA examiner. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the September 2012 VA examiner, or another examiner if that individual is not available, for an addendum opinion regarding the Veteran's kidney disorder.  The examiner should respond to the following:

NOTE: The examiner must provide reasons for each opinion.  If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the medical profession in general; or there is specific additional evidence, which if obtained, would enable the examiner to provide the opinion.

(a)  Regarding presumptive service connection:

Is the Veteran's current kidney disorder characterized by overlapping symptoms and signs; and does it have features such as (or similar to) fatigue, pain, disability out of proportion to physical findings, or inconsistent demonstration of laboratory abnormalities?  

Also, is the Veteran's current kidney disorder a disease of partially understood etiology and pathophysiology, such as with diabetes or multiple sclerosis?  The examiner should address the significance of prior opinions that the disorder is of idiopathic or unclear etiology. 
 
(b)  Regarding direct service connection:

Was the Veteran's kidney disorder at least as likely as not (50 percent probability or more) incurred as a result of his exposure to environmental hazards during service in Iraq?  

The report should reflect consideration of the descriptions of environmental exposure in Iraq by the Veteran, as well as fellow service members in 2010 and 2013.  

The examiner should also address the significance of medical literature in the September 2012 VA examination report stating that precipitating factors of glomerulonephritis include "toxin exposure."  

(c)  Regarding secondary service connection:

Was the Veteran's diagnosed kidney disorder at least as likely as not proximately caused by his lung disorder, now diagnosed as sarcoidosis, or by medications used to treat the disorder, to include when it was diagnosed as tuberculosis?  

If not, was the Veteran's diagnosed kidney disorder at least as likely as not proximately aggravated (permanently worsened beyond its natural progression) by his sarcoidosis, or by medications used to treat the disorder, to include when it was diagnosed as tuberculosis?  

2.  Readjudicate the claim for a kidney disorder.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

3.  Schedule the Veteran for a Board hearing via videoconference from the RO regarding the appeal of the disability rating for eczema.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

